DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
Regarding the amended independent claim 10, applicant argues that “Specifically, while Park describes receiving a value of a HARQ-ACK payload size and determining resource positions based on the value, Park is silent with respect to the value of the HARQ-ACK payload size including information on resource positions for a first CSI part and a second CSI Part. See Park, paragraphs [0862]-[0864]. In this regard, Park describes that resource positions of CSI are determined based on a CSI payload size. See id, paragraph [0865]. That is, in Park, the value of the HARQ-ACK payload size is not the same as the CSI payload size. Further, Park does not attempt to disclose that a CSI payload size is transmitted through a higher layer signal. As such, Park fails to disclose, at least, the above limitations of amended independent claim 10” in pages 9-10.
In response to the applicant’s arguments, examiner respectfully disagrees with the arguments above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the value of the HARQ-ACK payload size including information on resource positions for a first CSI part and a second CSI Part; the value of the HARQ-ACK payload size is the same as the CSI payload size; and a CSI payload size is transmitted through a higher layer signal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Park discloses a terminal [see Fig. 52, Provisional, pages 2, 8; a UE] comprising: a receiver [see Fig. 52, Provisional, pages 2, 8; the UE comprising a receiver 20] that receives, by higher signaling, information on resource positions for HARQ-ACK, a first channel state information (CSI) part, and a second CSI part [see para. 862-867, Provisional, page 85; UE receives, by higher layer signal, payload size (X bits) for HARQ-ACK, CSI part 1, and CSI part 2]; a processor [see Fig. 52, Provisional, pages 2, 8; the UE comprising a processor 40] that determines the resource positions based on the information [see para. 864-867, Provisional, pages 85-86; determines the positions of REs based on the payload size (X bits)] and, when transmitting the HARQ-ACK, the first CSI part, and the second CSI part using an uplink shared channel, if a resource for the HARQ- ACK overlaps a resource for the second CSI part, controls to puncture the second CSI part [see Provisional, Method #R4 in pages 98-99; when transmitting HARQ-ACK, CSI part 1, and CSI part 2 using PUSCH, HARQ-ACK is transmitted by puncturing a UL-SCH region and/or a CSI region (e.g., CSI part 2) in the PUSCH; also see pages 26, 28-29, 30, 86; puncturing CSI when HARQ-ACK resource overlaps CSI resource]; and a transmitter [see Fig. 52, Provisional, pages 2, 8; the UE comprising a transmitter 10] that transmits the HARQ-ACK, the first CSI part, and the second CSI part using the uplink shared channel [see Provisional, Method #R4 in pages 98-99; transmits the HARQ-ACK, the CSI part 1, and CSI part 2 using the PUSCH].

In view of the above response, the proposed amendment do not place the claims in condition for allowance at least in view of old prior art reference Park since old prior art reference Park discloses each and every element in the amended independent claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T LE/Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469